Citation Nr: 1014612	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  95-23 995	)	DATE

     RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for L5 spondylosis from October 3, 2000.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
April 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1993 rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted, in relevant part, service 
connection for L5 spondylosis, evaluated as 10 percent rating 
disabling, effective from April 6, 1993.  The Veteran 
perfected a timely appeal of this determination.

During the course of this appeal, jurisdiction over the case 
was transferred to the RO in Waco, Texas.  In July 1997, the 
Veteran testified before a Veterans Law Judge at a Board 
hearing at the RO.  A transcript of that hearing is 
associated with the claims file.

By a July 2001 decision, the Board in relevant part: (1) 
granted entitlement to an initial 40 percent rating for L5 
spondylosis prior to October 3, 2000; and (2) denied 
entitlement to an initial rating in excess of 10 percent for 
L5 spondylosis from October 3, 2000.  In an August 2001 
rating decision, the RO implemented the July 2001 Board 
decision and assigned a 40 percent rating for L5 spondylosis, 
effective from April 6, 1993, through October 2, 2003; and 
assigned a 10 percent rating for L5 spondylosis, effective 
from October 3, 2000.

The Veteran appealed the July 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which by Order dated in April 2002, granted a Joint Motion 
for Remand, vacated the Board's denial of a higher rating for 
the low back disability and remanded the case to the Board.  

Subsequent to a November 2002 Board remand, the RO entered a 
rating decision in October 2003 that granted, in relevant 
part, an initial 20 percent rating for L5 spondylosis, 
effective from October 3, 2000.

Because the issues on appeal were not properly identified in 
the January 2005 Board decision, the Veteran requested 
reconsideration, which was ordered by a Deputy Vice Chairman 
of the Board in April 2005.  In a June 2006 decision, an 
expanded panel of the Board on reconsideration in relevant 
part: (1) denied entitlement to an initial rating in excess 
of 40 percent for L5 spondylosis for the period from April 6, 
1993, through October 2, 2000; and (2) denied entitlement to 
an initial rating in excess of 20 percent for L5 spondylosis 
from October 3, 2000.

The Veteran appealed the June 2006 Board decision to the 
Court, which by Order dated in October 2007, granted the 
Joint Motion, and in effect vacated and remanded that part of 
the June 2006 Board decision that denied entitlement to an 
initial rating in excess of 20 percent for L5 spondylosis 
from October 3, 2000.  By that same Order, the Court 
dismissed the appeal concerning that part of the June 2006 
Board decision that denied entitlement to an initial rating 
in excess of 40 percent for L5 spondylosis for the period 
from April 6, 1993, through October 2, 2000; and as such, 
this discrete issue remains undisturbed.

In August 2008, the Board remanded the case to the RO for 
further development.

In November 2009, the Veteran, by and through his attorney, 
submitted a written brief presentation.

Accordingly, the Board's appellate consideration will focus 
on the issue listed on the cover page.  This appeal is 
presently before an expanded panel of the Board on 
reconsideration, as provided by 38 U.S.C.A. § 7103(b) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

Pursuant to the October 2007 Joint Motion for Remand and as 
directed in the August 2008 Board Remand, the Veteran was 
afforded an April 2009 VA orthopedic examination to determine 
the nature and severity of his L5 spondylosis.  While the 
April 2009 VA examiner provided physical findings that were 
responsive to most of the information sought in the 
orthopedic examination request, the VA examiner who performed 
the examination and rendered an opinion failed to specify a 
finding of "moderate" or "severe".  Specifically, the 
August 2008 Board Remand stated that the examiner should 
specifically comment as to whether the Veteran has had 
moderate limitation of motion of the lumbar spine from 
December 3, 2000, and whether he has had severe limitation of 
motion of the lumbar spine from December 3, 2000, making sure 
to use "moderate" and "severe" terminology in the 
examination report.  (See October 2007 Joint Motion for 
Remand p. 5).  Further, the Veteran was provided a VA 
examination by a physician's assistant, and there is no 
indication that the April 2009 examination report was signed 
by a physician as required by VA Adjudication Procedure 
Manual M-21 Part VI, § 1.07(d) ("Manual M-21-1").  So it is 
incumbent on the Board to return this case to the RO so the 
Veteran can be reexamined by a physician or by delegation 
under his/her authority.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (As a matter of law, the Veteran is entitled 
to the RO's full compliance with the Board's remand 
directives).

In order to avoid a retelling of the bases for the original 
examination requests, a copy of the body of this Remand, as 
well the August 2008 Board Remand, must be provided to the 
examiner before the rendering of any opinion.  The examiner 
must note that he/she reviewed these Remands.  The examiner 
is asked to address the specific questions set forth in the 
numbered paragraphs below.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran 
for a VA examination by a physician with 
the appropriate expertise to determine 
the nature and severity of his service-
connected L5 spondylosis from December 3, 
2000.  All appropriate tests, studies, 
and X-rays should be performed, and all 
findings must be reported in detail.

The claims folders and copies of the body 
of this Remand, as well as the August 
2008 Board Remand, must be provided to 
and reviewed by the examiner in 
conjunction with the examinations.  Such 
review must be noted in the examination 
report.  All findings should be provided 
in detail, and all necessary tests 
conducted.

a.  The examination report should set 
forth all physical findings regarding the 
Veteran's thoracolumbar spine, including 
complete range of motion measurements.  
In addition to reporting the exact 
degrees of range of motion, the examiner 
should specifically comment as to whether 
the Veteran has had moderate limitation 
of motion of the lumbar spine from 
December 3, 2000, and whether he has had 
severe limitation of motion of the lumbar 
spine from December 3, 2000, making sure 
to use the "moderate" and "severe" 
terminology in the examination report.  
In making this assessment, the examiner 
should also determine whether there is 
(or has been) weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of degrees of additional range of 
motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the low back is (or has been) used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

b.  The examiner should comment on 
whether from October 3, 2000, the 
Veteran's service-connected L5 
spondylosis has been manifested by the 
following: (i) listing of the whole spine 
to the opposite side, positive 
Goldthwaite's sign,  marked limitation of 
forward bending in the standing position, 
and loss of lateral spine motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space; or, (ii) 
some of the above with abnormal mobility 
on forced motion.

c.  The examiner should comment on 
whether there is (or has been) favorable 
or unfavorable ankylosis of the entire 
thoracolumbar spine from December 3, 
2000.

d.  The examiner should comment on 
whether from October 3, 2000, the Veteran 
experiences recurring attacks, and the 
degree of intermittent relief he 
experiences between those attacks, if 
any.  The examiner should be asked if 
there is evidence that the Veteran has 
sciatic neuropathy with characteristic 
pain.  If so, the examiner should state 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, an absent 
ankle jerk, or any other positive 
neurological finding.  The examiner 
should further state whether any 
intervertebral disc syndrome (IVDS) that 
may be present results in incapacitating 
episodes, and the total duration of any 
of those episodes.  All other 
neurological manifestations of the 
service-connected L5 spondylosis, to 
include any effect upon peripheral nerves 
of the lower extremities other than the 
sciatic nerve, should be recorded, to 
include recording the impact upon 
function and the degree of severity of 
such neurological impairment, if any.

In addressing subparagraphs "a" through 
"d" above, the examiner is asked to 
comment on the clinical features detailed 
in the October 2000, July 2003 and April 
2009 VA examination reports, and the 
January 2009 private chiropractor's 
report.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the Veteran's claim on 
the merits.  If any determination remains 
adverse to the Veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




			
	KEITH W. ALLEN	SHANE A. DURKIN
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


